                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                       DOCKET NO: 3:16-CR-00221-MOC-DCK-7

UNITED STATES OF AMERICA                        )
                                                )
               vs.                              )
                                                )                      ORDER
MICHAEL ALLEN DUKE,                             )
                                                )
                      Defendant.                )

       THIS MATTER is before the Court on defense counsel’s Motion to Withdraw. (#442).

On January 30, 2019, Defendant was convicted of one count of conspiring to commit mail and

wire fraud, three counts of mail fraud, one count of wire fraud, and one count of money laundering.

(#338). After conviction, the Court allowed Defendant to retain new counsel based on an

“irreconcilable conflict” between him and his counsel regarding “trial strategy.” (#434). Now,

after several continuances, Defendant’s new counsel represents that “Defendant has instructed

[him] to [withdraw]” so that Defendant may “represent himself at further proceedings” because

they “have reached an impasse regarding a mutually agreeable strategy for approaching the

sentencing hearing.” (#442). Having considered the matter, the Court enters the following order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that defense counsel’s Motion to Withdraw will be

considered at Defendant’s scheduled sentencing date. Defendant is ADVISED that the Court will

grant him no additional sentencing continuances. As such, if the Court grants defense counsel’s

motion to withdraw, Defendant SHALL be prepared to represent himself at sentencing.

                                           Signed: December 19, 2019
